Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 41, 44, 47, 55, 58 and 68-70 have been amended. Claims 43, 51, 59-60 and 62 have been canceled. Claims 41-42, 44-50, 52-58, 61 and 63-70 have been examined.

Allowable Subject Matter
2.	Claims 41-42, 44-50, 52-58, 61 and 63-70 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 41, 47 and 68, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
the request comprising one of a public key and certificate of the first communications device; the access token comprising a hash of the one of the public key and certificate as determined by the first communications device

For independent claims 58, 69 and 70, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
the request from the authentication server comprising one of a public key and certificate of the second communications device; the access token comprising a session identifier, information about which authentication server to provide the request to and a hash of the one of the public key and certificate as determined by the first communications device	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438